719 S.E.2d 17 (2011)
Linda S. LUCAS
v.
R.K. LOCK & ASSOCIATES, an Illinois general partnership dba Credit Collections Defense Network or CCDN; Federal Debt Relief System, a California general partnership; Robert K. Lock Esq.; Colleen Lock; Philip M. Manger Esq.; and Mark A. Cella.
No. 138P11.
Supreme Court of North Carolina.
October 6, 2011,
Christopher W. Livingston, for Lucas, Linda S.
Robert K. Lock, Jr., Pro Se & Attorney, for R.K. Lock & Associates, et al.
Philip M. Manger, Pro Se & Attorney, for Manger, Philip M.

ORDER
Upon consideration of the petition filed on the 5th of April 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby, certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."